REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
   Regarding claim 1
           The prior art of record neither anticipates nor renders obvious the combination of: receiving, by a processor, a replacement notification for an element of an information technology (IT) infrastructure; generating, based on a topology graph of the IT infrastructure, a topology subgraph corresponding to the element; determining a plurality of replacement candidates for the element; generating, for each replacement candidate of the plurality of replacement candidates, an interoperability subgraph based on the topology subgraph; and selecting a recommended replacement candidate from the plurality of replacement candidates based on the generated interoperability subgraphs.

			
      Regarding claims 8 and 15
 	Claims 8 and 15 are each parallel in subject matter to the feature noted above with respect to claim 1 and are allowable for reasons similar to those provided for claim 1.  

A Non Patent Literature search was conducted and no relevant art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 6225999 to Jain discloses a graphical user interface for network management permits a network manager to select a limited number of network components to be displayed, along with the information relative thereto, while removing the display of undesirable or unnecessary data. Information is provided to inform the network manager that connections to other components may exist. In addition, information regarding the relationship of other components connected to the selected components is displayed. The network manager is provided with the opportunity to navigate about the map which illustrates the network topology, to locate the source of a problem. If the relationship between components changes, the network manager can expand the information displayed on the screen, to view all of the components that are directly connected to an illustrated component associated with a problem. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625